EXHIBIT 10.2

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

Amendment No. 2 (“Amendment”) dated January 23, 2006 to Employment Agreement
dated as of May 13, 2002, as amended (the “Employment Agreement”) by and between
NuCO2 Inc. (“the Corporation”) and William Scott Wade (“Wade”).

 

WHEREAS, the Corporation and Wade are parties to the Employment Agreement; and

 

WHEREAS, the Corporation and Wade wish to amend the Employment Agreement to make
certain modifications thereto;

 

NOW, THEREFORE, for Ten Dollars ($10) and other good and valuable consideration,
the receipt and sufficiency of which are acknowledged by each of the parties,
the Corporation and Wade hereby agree as follows:

 

1.

Paragraph 1.5 of the Employment Agreement shall be amended in its entirety to
read as follows:

 

“1.5           The term of the Executive’s employment hereunder shall continue,
except as otherwise provided herein, through May 31, 2007.”

 

2.

Except as herein provided, the Employment Agreement shall remain unchanged and
in full force and effect.

 

IN WITNESS WHEREOF, the Corporation and Wade have executed this Amendment to be
executed this 23rd day of January 2006.

 

 

NUCO2 INC.

 

WILLIAM SCOTT WADE

 

 

 

By:

/s/ Michael E. DeDomenico

 

/s/ William Scott Wade

 

 

Name: Michael E. DeDomenico

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 